DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing objection under 37 CFR 1.83(a) from the previous Non-Final rejection is withdrawn in view of the amended claim language.

Claim Rejections - 35 USC § 112
The rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amended claim language.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 6 are under 35 U.S.C. 102(a)(1) as being anticipated by Ueda [CN 1577645], see machine translation.
Claim 1, Ueda discloses a flexible printed circuit board comprising: a base film [1] having an insulating property, and a planar coil [2] disposed on a surface of the base film, wherein the planar coil is formed by a strand of a conductive material patterned in a spiral shape [figure 2] on the surface of the base film [1; 1st highlighted text on page 3], and a number of turns of the strand in an inner half of a coil winding area is greater than a number of turns of the strand in an outer half of the coil winding area [2nd and 3rd highlighted text on page 3, the distance between the turns decreases toward the center, therefore there will be more turns in the inner half], the coil winding area being defined as an area between an innermost turn of the strand and an outermost turn of the strand [figure 2].
Claim 4, Ueda discloses the flexible printed circuit board as claimed in claim 1, wherein a ratio of an average line width of the turns of the strand in the outer half of the coil winding area to an average line width of the turns of the strand in the inner half of the coil winding area is greater than or equal to 1 and less than or equal to 5 [the conductor 2 is the same with throughout yielding a ratio of 1; 4th highlighted section on page 3].  
Claim 6, Ueda discloses the flexible printed circuit board as claimed in claim 1, wherein average intervals [d] between adjacent turns among the turns of the strand in the inner half of the coil winding area are different [d gets smaller as it moved inward; 3rd highlighted text on page 3].  

Claims 1 and 5 are under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. [US 2002/0067235].
Claim 1, Ueda et al. discloses a flexible printed circuit board comprising: a base film [1] having an insulating property, and a planar coil [2] disposed on a surface of the base film [1], wherein the planar coil [2] is formed by a strand of a conductive material [2a/2b/2c] patterned in a spiral shape [figure 1] on the surface of the base film [1], and a number of turns of the strand in an inner half of a coil winding area is greater than a number of turns of the strand in an outer half of the coil winding area [the width of the conductor increases from the center outward, therefore there will be more turns in the inner half of a coil winding area], the coil winding area being defined as an area between an innermost turn of the strand and an outermost turn of the strand [figure 1].
Claim 5, Ueda et al. discloses the flexible printed circuit board as claimed in claim 1, wherein average intervals between adjacent turns among the turns of the strand in the inner half of the coil winding area are equal. [figure 1].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda [CN 1577645], see machine translation.
Claim 2, Ueda discloses the flexible printed circuit board as claimed in claim 1, wherein a proportion of the number of turns of the strand in the inner half of the coil winding area is larger than the outer half [figure 2]. 
Ueda fails to specifically teach that the number of turns of the strand in the inner half of the coil winding area in a total number of turns is greater than or equal to 55%. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the number of turns in the inner half of the coil to be greater than or equal to 55 by reducing the distance between the turns in order to reduce the self-resonance frequency and increase the quality factor Q [1st highlighted text on page 2] since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3, Ueda discloses the flexible printed circuit board as claimed in claim 1, with the exception of wherein an average line width of the turns is greater than or equal to 10 um and less than or equal to 125 um.  
It is well known in the art that the width of a conductor used in a coil along with its length determines it impedance [impedance].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select the width of the line in order to obtain a desired impedance based on the current that is to be applied to the coil since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda [CN 1577645], see machine translation, in view of Parthasarathy et al. [US 9,177,709 B2].
Claim 4, Ueda discloses the flexible printed circuit board as claimed in claim 1, with the exception of a ratio of an average line width of the turns of the strand in the outer half of the coil winding area to an average line width of the turns of the strand in the inner half of the coil winding area is greater than or equal to 1 and less than or equal to 5.  
Parthasarathy et al. teaches a coil wherein the average line width of the turn increases from the inner most turn to the outer most turn [figure 1] thereby reducing the impedance in the turn from the inner most turn to the outer most turn and creating high inductance and Q values [col. 3 lines 7-11]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the turns of Ueda with a ratio of an average line width of the turns of the strand in the outer half of the coil winding area to an average line width of the turns of the strand in the inner half of the coil winding area is greater than or equal to 1 and less than or equal to 5 as suggested by Parthasarathy et al. in order to adjust the operating characteristics (such as impedance, inductance and Q value) of the coil to obtain a desired operational output.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda [CN 1577645], see machine translation, in view of Stavely et al. [US 2006/0018643 A1].
Claim 7, Ueda discloses the flexible printed circuit board of claim 1.
Ueda fails to teach the use of the circuit board in an image stabilization module comprising the flexible printed circuit board of claim 1; and a permanent magnet. 
Stavely et al. teaches an image stabilization module [402] comprising a circuit board [505], a plurality of coils [506, 507, 508 and 509] and a permanent magnet [502].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the printed circuit of Ueda in the image stabilization module of Stavely et al. in order to create an image stabilization module with a coil unit that has a reduced the self-resonance frequency and increase the quality factor Q [Ueda, 1st highlighted text on page 2].

Response to Arguments
Applicant’s arguments, filed 09/02/2022, with respect to the rejection(s) of currently amended claim(s) 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueda [CN 1577645], Ueda et al. [US 2002/0067235], Parthasarathy et al. [US 9,177,709 B2] and Stavely et al. [US 2006/0018643 A1] as applied above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837